Citation Nr: 1427839	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement (NOD) to the October 2009 rating decision that granted service connection for posttraumatic stress disorder (PTSD) effective from September 13, 2006.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to an initial rating in excess of 30 percent for PTSD. 

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Shanna M. Dunn, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, March 2011, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

As to the claim of service connection for a hip disorder, the Board notes that in July 2010 the Veteran initially claimed service connection for a left hip disorder and this claim was denied in the March 2011 rating decision.  However, after appealing the March 2011 rating decision, the RO in the April 2011 rating decision denied service connection for a right hip disorder explaining that the Veteran in his statements to his VA examiner expressed an intent to claim service connection for the right hip.  Thereafter, the October 2012 statement of the case and January 2014 supplemental statement of the case characterized the issue as a claim of service connection for the right hip and not the left hip.  Nonetheless, given the Veteran's initial claim and appeal, the Board has recharacterized the hip claim as it appears on the first page of this decision so as to best reflect his intent. 

The claim of service connection for a hip disorder, a higher rating for PTSD, and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In October 2009, the RO mailed to the Veteran's last address of record notice of the rating decision it had issued earlier that month that granted service connection for PTSD effective from September 13, 2006.

2.  No writing was received from the Veteran or his representative within the applicable one-year filing period following issuance of notice of the October 2009 rating decision that could act as a timely NOD to the September 13, 2006, effective date assigned by that decision for the grant of service connection for PTSD.


CONCLUSION OF LAW

A timely NOD was not received by VA to the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As to whether the Veteran timely filed a NOD as to the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006, resolution of this issue involves an inquiry based upon the correspondence of record at the time of the decision rather than the development of new evidence.  As such, the Board finds that VCAA is inapplicable to the issue of the timeliness of the NOD.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Therefore, further discussion of the VCAA is unnecessary.  



The Timeliness Claim

As to whether the Veteran timely filed an NOD to the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006, the Board notes that to be considered timely, the NOD must be filed within the one-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) held that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature.  

The Board determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  

In Marsh v. West, 11 Vet. App. 468, 470-472 (1998), the Court held that the Board must assess its jurisdiction prior to addressing the merits of a claim.  The Court further held, however, that it could be prejudicial to the appellant for the Board to address jurisdictional questions in the first instance without affording an appellant the right to present argument and evidence on those questions. 

In this case, the appellant has been amply informed of the necessity of filing an NOD.  The Board observes that the appellant was informed of his right to appeal the RO's rating decision in a VA Form 4107 ["Your Rights to Appeal Our Decision"], which was mailed to him with the October 2009 letter informing him of the rating decision dated earlier that month that granted service connection for PTSD effective from September 13, 2006.  

Thus, the Board finds that the appellant was provided clear and ample notice of the need for filing a timely NOD and was provided an opportunity to present evidence and argument regarding his failure to submit a timely NOD. 

As to what constitutes a NOD, 38 C.F.R. § 20.201 defines an NOD as "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result;" it "must be in terms which can be reasonably construed as [expressing] disagreement with that determination and a desire for appellate review."  

Additionally, the United States Court of Appeals for the Federal Circuit in Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) held that, after considering "the pro-claimant nature of the veteran adjudication system" that 38 C.F.R. § 20.201 is not procedurally defective, arbitrary or capricious in substance, or manifestly contrary to 38 U.S.C.A. § 7105 or any other relevant statute and "under § 20.201, a valid NOD must contain 'terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.'"  The Federal Circuit also held that the requirement that the NOD "include terms that can be reasonably construed as a desire for appellate review, . . . "serves administrative efficiency by distinguishing a request for Board review from other routine communications in the wake of a VA decision.  Assuming the veteran desires appellate review, meeting the requirement of § 20.201 is not an onerous task." Id.

The record shows that in October 2009 the RO issued a rating decision that granted service connection for PTSD effective from September 13, 2006.  Later in October 2009, the RO mailed to the Veteran's last address of record notice of this rating decision.  See 38 C.F.R. § 3.1(q) (2013).  An attached VA Form 4107 advised him that to appeal the decision, he had to file an NOD within one year of the date of the letter of notification.  Therefore, the Veteran had until October 2010 to file a NOD.  See 38 C.F.R. § 20.302(a).  

Within the above time period, the record shows that the RO received three statements in support of claim from the Veteran - two in July 2010 and one in August 2010.  As to the July 2010 statements in support of claim, the first documented his intent to disagree with the 30 percent rating assigned his PTSD in the October 2009 rating decision and to claim entitlement to a TDIU and the second documented his intent to claim service connection for a hip disability.   As to the August 2010 statement in support of claim, it once again documented his intent to disagree with the rating assigned his PTSD.

The initial question for the Board to consider is whether any of these writings constitute an NOD to the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006.  In this regard, the Board finds that even the most liberal and sympathetic reading of these documents does not show that they expressed any dissatisfaction with or that they expressed any desire to appeal the September 13, 2006, effective date assigned by the October 2009 rating decision.  Therefore, the Board finds that they cannot act as an NOD to the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006.  See 38 C.F.R. § 20.201. 

Moreover, the Veteran does not claim and the record does not show that prior to October 2010 the Veteran or his representative filed a timely request for an extension of time to file an NOD as to the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006.  

Subsequently, a statement in support of claim was received by the RO from the Veteran in March 2011, after expiration of the filing period to file an NOD to the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006.  Therefore, even though the March 2011 writing expressed dissatisfaction with the September 13, 2006, effective date assigned by the October 2009 rating decision for the grant of service connection for PTSD, claiming it should date back to 1970, the Board finds that it cannot constitute a NOD because it was not timely filed.

Given the above facts, the Board finds that even with a liberal and sympathetic reading of the documents submitted by this Veteran, the record does not show that he filed a timely NOD with regard to the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006.  

If there is a failure to comply with the law or regulations, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); see Rowell v. Principi, 4 Vet. App. 9 (1993).  As the appellant did not timely file a timely NOD with respect to the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006, the Board lacks jurisdiction to adjudicate the issue on the merits.  Accordingly, his appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 20.200, 20.201, 20.302 (2013); See Roy, supra; see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) [discussing the necessity of filing a substantive appeal which comports with governing regulations]. 


ORDER

The appeal of the October 2009 rating decision that granted service connection for PTSD effective from September 13, 2006, is dismissed.


REMAND

As to the claim for a higher initial rating for PTSD, in a March 2014 statement the Veteran's representative notified the Board that the appellant had not been provided with the personal hearing before a Decision Review Officer (DRO) he had requested in February 2014.  Moreover, while the February 2014 personal hearing request is not of record, the Board nonetheless finds the March 2014 statement acts as a timely hearing request.  Therefore, the Board finds that a Remand to provide the Veteran with this hearing is required.  See 38 C.F.R. §§ 20.703 (2013).

As to the claim for a higher evaluation for PTSD and for a TDIU, in March 2014 the Veteran's representative filed with the Board a February 2014 vocational assessment.  Moreover, the Veteran's representative specifically stated that she would not waive AOJ review of this additional pertinent evidence.  Therefore, the Board finds that a remand for a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31 (2013).

As to the claim of service connection for a hip disorder as well as for a higher evaluation for PTSD and for a TDIU, while the record shows that the Veteran receives ongoing treatment from the Madison VA Medical Center, his post-October 2012 treatment records are not found in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Also as to the claim for a higher initial rating for PTSD and for a TDIU, given the above development the Board finds that while the appeal is in Remand status the Veteran should be provided with updated VA examinations.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Lastly, as to the claim of service connection for a hip disorder, which the Veterans claims was caused when he fell out of bed due to a nightmare caused by his PTSD, and the claim for a TDIU, the Board finds that these issues are inextricably intertwined with the above PTSD rating claim to the extent that testimony elicited at the requested hearing may be additional pertinent evidence as to these other issues.  Therefore, the Board finds that adjudication of these issues must be deferred pending this hearing.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Schedule the Veteran for a hearing at the RO before a DRO in accordance with his request.  All actions to schedule the requested hearing should be documented fully in the claims file.

2.  Associate with the claims file, physically or electronically, all of the Veteran's post-October 2012 treatment records from the Madison VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of how he injured his hip as well as the nature and severity of his psychiatric disability and the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

4.  Schedule the Veteran for an appropriate VA examination as to ascertain the cumulative impact his service-connected PTSD socially and on his ability to work.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  In doing so, the examiner should report all pertinent psychiatric findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  In providing the requested opinion, the examiner should comment of the February 2014 vocational assessment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant the laws and regulations as well as citation to all evidence including the February 2014 vocational assessment.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


